

Exhibit 10.35


AMENDMENT TO
COMMITMENT TO SERVICES AGREEMENT
THIS AMENDMENT effective as of January 17, 2017 (this “Amendment”) amends that
certain Commitment to Services Agreement dated as of July 17, 2015, as amended
(the “Agreement”) by and between SCYNEXIS, Inc. and Accuratus Lab Services, Inc.
n/k/a Avista Pharma Solutions, Inc. (the “Parties”). Capitalized terms not
defined herein have the meaning set forth in the Agreement.
The Parties agree to amend the Agreement as follows:
1.
Initial Term. Section 4.1 of the Agreement is hereby deleted in its entirety and
replaced with the following:



“Agreement. Unless sooner terminated in accordance with Section 4.3 hereof or
upon the mutual written agreement of the Parties, the term of this Agreement
shall commence on the Effective Date and continue in effect until January 31,
2018 (the “Initial Term”); provided that all Project Addenda still in effect
shall continue in effect only until the completion of the Services under such
outstanding Project Addendum, subject to Section 4.3.”
  
2.
Effect of Amendment. Except as expressly modified by this Amendment, all other
terms and conditions set forth in the Agreement shall remain unchanged and in
full force and effect. This Amendment is made pursuant to Section 10.4 of the
Agreement.





1



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be signed
and executed by their proper officers thereunto duly authorized as of the date
first above written.    
SCYNEXIS, INC.




By:    /s/ Marco Taglietti, M.D.    
Name: Marco Taglietti, M.D.
Title: Chief Executive Officer




AVISTA PHARMA SOLUTIONS, INC.




By:    /s/ Rob Goshert    
Name: Rob Goshert
Title: Vice President, Business Operations














Cc:    Matthew Hemington, hemingtonmb@cooley.com
J. David Jacobs, jdj@ampersandcapital.com


2

